DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 16, 18, and 31-32 are amended. Support for these amendments appear to be present in the original disclosure as noted in Applicant’s remarks. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16-17 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel et al. herein referred to as “McDaniel” (USPN 9,596,976, previously cited by Examiner in the PTO-892 filed 4/13/2022).
As to claims 16-17 and 31, McDaniel discloses a dishwasher appliance 100 capable of receiving dishes on at least its upper and lower rack assemblies (Figures 1-2), further comprising lattice-like rack structure 200 with a manually actuated valve 226 that can manually activate a bottle washer assembly 240 (Figure 3), including a knob 227 of manually actuated valve 226 and body 229 and positioned on a rack assembly 200 (see Figure 4). McDaniel’s valve 226 and associated parts can be mounted to the base of the rack 200 (for example see Figure 4). 
However, McDaniel differs from claim 16 because it fails to teach or disclose the on/off valve being located at the exterior of the rack in all of its positions (i.e. on and off positions). Whereas in McDaniel the valve 226 is formed along an interior and rear wall of the rack (see for example at Figure 4). Given the limited number of locations for a user-accessible valve on the rack, it would have been obvious to have alternate locations of the valve that include an exterior of the rack, yet being accessible and operable though the lattice structure of the rack. The intended function of having a valve that is readily accessible and easily manually turned on/off by a user is maintained whether the valve is located along an interior wall of the rack or an exterior wall of the rack, and thus this difference would have been an obvious modification to one of ordinary skill in the art at the time of the invention.  
Claims 18-30 and 32-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel as applied to claims above, and further in view of “NPL” (non-patent literature from Crane Engineering, What’s the different between linear and rotary in a control valve?).
As to claims 18-30 and 32-44, the specific details of the valve in McDaniel is not apparent. However, NPL describes the benefits of both linear and rotary control valves. More specifically, NPL recites that linear control valves are the most common type of valve available today, and are well known for its simple design and ease of maintenance, as well as their precise accuracy (at Page 2 there is use of a spring). For these reasons, use of a linear control valve would be easy to obtain, even during parts shortages, and easy to maintain and provide accuracy for desired water flow and pressure. Alternatively, NPL discloses that rotary control valves are becoming more popular and can be less prone to clogging, which may be beneficial in areas of incomplete water filtration. There exist benefits to each type of valve, and thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to choose one of these valve types based on the availability, and other needs, such as water purity, etc. A cross sliding valve is a known type of linear control valve. A side view of either valve type shown by NPL at pages 2-3 have a square contour along a portion therefore. Each of these types of valves achieve the goal of fluid control. Applicant is invited to present evidence showing its claimed features achieve unexpected benefits that are not achievable by the prior art presented, if any such evidence exists.
Response to Arguments
The amended claims are rejected based on the prior combination of references, however, the 35 USC 102 is replaced by a 35 USC 103 rejection. Without further evidence of a new or unexpected results, it seems modification of the McDaniel reference as noted above would have been an obvious one given the limited locations on a dishrack. Applicant is invited to present evidence showing otherwise, if such evidence exists. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378. The examiner can normally be reached M 10-4pm, Tu and Th 10-2pm, F 10-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711